DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 28 April 2022.
Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer
The terminal disclaimer filed on 28 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10614532 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 28 April 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 17 and 18 of their response, “The present independent claims recite the exact features identified by Examiner Harrington that integrate the abstract idea into a practical application and made the parent claims patent eligible. Namely: (A) the use of a second users security token to access a utility bill, and (B) the interactions between a first and second user upon a presentation of insights to the second user. (see NOA above) Accordingly, for the same reasons of eligibility as in the parent application, the present claims are patent eligible. The §101 laws and rules have not changed since the allowance of the parent application.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, it is noted that the Applicant has neglected to refute any of specific points of the recited rejection, and instead relied solely on the basis that the parent application US 10614532 was allowed over 35 USC 101.  As such, the Applicant’s failure to actually address the identified deficiencies in the claims renders their arguments not persuasive.  Second, with regards to the Applicant’s argument that the claims recite the same elements of the parent application that the Examiner found allowable over 35 USC 101, the Examiner is not persuaded.  Notably, the current claim 1 and the parent’s claim 1 are recited below to show the differences between the claims.  

Current Application: 16832078
Parent Patent 10614532
generating and displaying a graphical user interface on a display screen

generating the energy consumption usage recommendation tool comprising a graphical user interface for a utility service provider user, and displaying the graphical user interface on a display screen

in response to an interaction by a first user with the graphical user interface receiving a user input that identifies a request for energy consumption data of a second user

in response to an interaction by a first user with the graphical user interface associated with the energy consumption usage recommendation tool for the utility service provider user, wherein the energy consumption usage recommendation tool is associated with a computer application running on a computing device comprising a processor for executing instructions from the memory, receiving, by the processor, user input, via the graphical user interface, from the first user associated with a utility service provider of a second user, wherein the user input identifies a request for energy consumption data of the second user, wherein the energy consumption data identifies one or more energy usage patterns associated with the second user

receiving, by the processor, an authentication security token associated with the second user

retrieving, by the processor, an authentication security token of the second user from the second user

in response to receiving the authentication security token of the second user, providing, by the processor, the authentication security token of the second user to retrieve a utility bill and energy consumption data associated with the second user from a database of the utility service provider using the authentication security token of the second user

in response to retrieving the authentication security token of the second user, providing, by the processor, the authentication security token of the second user to the utility service provider

generating and displaying, by the processor, on the graphical user interface a plurality of insights that correspond to the one or more energy consumption factors associated with the second user, wherein the plurality of insights identify one or more explanations as to why the billing amount of the utility bill associated with the second user exceeded a cost expectation of the second user

in response to acceptance of the authentication security token of the second user by the utility service provider, retrieving, by the processor, a utility bill associated with the second user from the utility service provider using the authentication security token of the second user;


in response to an interaction between the first user and the second user based upon the display of the plurality of insights on the graphical user interface, providing, by the processor, a follow-up communication to a computing device of the second user, wherein the second user can select an option relating to an outcome of the interaction between the first user and the second user.

retrieving, by the processor, the energy consumption data associated with the utility bill associated with the second user from one or more distributed computing devices using the authentication security token of the second user


 identifying, by the processor, one or more energy consumption factors associated with the second user influencing a billing amount of the utility bill associated with the second user based on the energy consumption data associated with the second user


generating, by the processor, on the graphical user interface a plurality of insights that correspond to the one or more energy consumption factors associated with the second user, wherein the plurality of insights identify one or more explanations as to why the billing amount of the utility bill associated with the second user exceeded a cost expectation of the second user


mapping, by the processor, at least a portion of the utility bill to the graphical user interface


providing, by the processor, on the graphical user interface a display to the first user, wherein the plurality of insights being displayed are based on one or more interactions between the first user and the graphical user interface


providing, by the processor, the plurality of insights to the second user


in response to an interaction between the first user and the second user based upon the presentation of the plurality of insights to the second user, providing, by the processor, a follow-up communication to a computing device of the second user, wherein the second user can select an option relating to an outcome of the interaction between the first user and the second user.



As shown here, the claim 1 of US 10614532 recited multiple elements that are not present in the current claims.  With respect to the allowed claims, the Examiner stated in the Notice of Allowance, “With respect to 35 USC 101, though the claims do recite an abstract idea that falls under the ‘Certain Methods of Organizing Human Activity’ grouping of abstract idea, the claims nevertheless recite additional elements that integrate the abstract idea into a practical application. In particular, the use of a second users security token to access a utility bill and the interactions between a first and second user upon a presentation of insights to the second user apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore the claims are patent eligible.”  Notably, this statement identifies various elements, that in combination of the entire claimed invention, are additional elements that integrate the recited abstract idea into a practical application.  In the current claims, the Applicant has neglected to recite the claimed elements, that when considered in combination, would apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As such, the Applicant’s argument that the claims recite the same material that was found eligible under 35 USC 101 is found not persuasive.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating and displaying a graphical user interface on a display screen; in response to an interaction by a first user with the graphical user interface receiving a user input that identifies a request for energy consumption data of a second user; receiving, by the processor, an authentication security token associated with the second user; in response to receiving the authentication security token of the second user, providing, by the processor, the authentication security token of the second user to retrieve a utility bill and energy consumption data associated with the second user from a database of the utility service provider using the authentication security token of the second user; generating and displaying, by the processor, on the graphical user interface a plurality of insights that correspond to the one or more energy consumption factors associated with the second user, wherein the plurality of insights identify one or more explanations as to why the billing amount of the utility bill associated with the second user exceeded a cost expectation of the second user; in response to an interaction between the first user and the second user based upon the display of the plurality of insights on the graphical user interface, providing, by the processor, a follow-up communication to a computing device of the second user, wherein the second user can select an option relating to an outcome of the interaction between the first user and the second user.
The limitations of receiving a user input that identifies a request for energy consumption data of a second user, receiving an authentication security token associated with the second user, providing the authentication security token to retrieve a utility bill and energy consumption data associated with the second user from a database of the utility service provider, generating and displaying a plurality of insights that correspond to the one or more energy consumption factors associated with the second user and identify explanations as to why the billing amount of the utility bill associated with the second user exceeded a cost expectation of the second user, and providing a follow-up communication to a computing device of the second user; as drafted, under the broadest reasonable interpretation, encompasses the performance of mental processes (opinion, evaluation, judgement), and the management of commercial activities (including business relations and sales activities), with the use of generic computers as tools.  That is, other than reciting the use of generic computer elements (display screen, processor, database, graphical user interface), the claim recites an abstract idea.  For example, receiving a request for energy consumption data of a second user, receiving an authentication security token associated with the second user,  and generating a plurality of insights that correspond to the one or more energy consumption factors associated with the second user and that identify explanations as to why the billing amount of the utility bill associated with the second user exceeded a cost expectation of the second user; encompasses a user mentally observing requests and identifiers, evaluating consumption data and a utility bill, and providing judgment as to why the energy consumption and bill are what they are.  Thus, the claims recite elements that fall under the “Mental Processes” grouping of abstract ideas.  In addition, the limitations of receiving a request for energy consumption data of a second user, receiving an authentication security token associated with the second user, providing the authentication security token to retrieve a utility bill and energy consumption data associated with the second user from a database of the utility service provider, generating and displaying a plurality of insights that correspond to the one or more energy consumption factors associated with the second user and identify explanations as to why the billing amount of the utility bill associated with the second user exceeded a cost expectation of the second user, and providing a follow-up communication to a computing device of the second user; encompasses the a user requesting service consumption and billing of a target user, using an identifier for target user (security token), analyzing the consumption and billing of the target user, providing the results of the evaluation to the requestor, and communicating with the target user.  This process, would encompass the management of commercial activities (including business relations and sales activities), as it encompasses analyzing the consumption and billing of users, and providing a result of the analysis.  Thus, the claims recite elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (display screen, processor, database, graphical user interface) as tools to carry out the abstract process.  In addition, the claims recite receiving requests from users, and providing results/communications to users, which is deemed extrasolution activity.  Therefore the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite receiving requests from users, and providing results/communications to users, which is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).  Therefore the claims are not directed to patent eligible subject matter.
The dependent claims 2-9, 11-14, and 16-20 do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite retrieving energy consumption data using the security token and identifying energy consumption factors, which recites the same abstract idea the independent claims (mental processes and certain methods of organizing human activity) (claims 2, 11, and 16).  In addition, the claims further recite mapping a portion of the utility bill onto a display, and providing the insights of energy consumption to a user, which encompass providing a user the results of an analysis of energy consumption and billing, which is deemed to fall into the mental processes and certain methods of organizing human activity groupings of abstract ideas (claims 3, 12, and 17).  In addition, the use of a display/graphical user interface to present information, is merely using a generic computer as a tool to carry out the abstract idea, and therefore does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 3, 12, and 17).  In addition, the claims further recite identifying usage data from different billing cycles, comparing the usage data, identifying a usage difference, and providing the difference as an insight; which is deemed to fall into the mental processes (observation, evaluation, judgement) and certain methods of organizing human activity (managing sales activities and business relations) groupings of abstract ideas, similar to the independent claims (claims 4, 13, and 18).  In addition, the claims recite processing the energy consumption data using the insights, determining projected energy consumption due to a reduced rate of consumption, generating a recommendation to a user to adopt the changes, and providing the recommendation to the requesting user; which is deemed to fall into the mental processes (observation, evaluation, judgement) and certain methods of organizing human activity (managing sales activities and business relations) groupings of abstract ideas, similar to the independent claims (claims 5, 14, and 19).  In addition, the claims further recite obtaining weather data, identifying weather patterns from the weather data, generating an energy consumption model based on the weather patterns, applying the model to the consumption data, determining a correlation between the model and consumption data, generating an indication of time associated with the weather patterns and consumption, and providing the requester with the indication; which is deemed to fall into the mental processes (observation, evaluation, judgement) and certain methods of organizing human activity (managing sales activities and business relations) groupings of abstract ideas, similar to the independent claim (claims 6).  In addition, the claims further recite receiving property characteristics input, receiving climate control characteristics of the target user, identifying setting changes to the climate schedule, determining a projected bill based on the changes, and providing an indicated of the projected bill to the target user; which is deemed to fall into the mental processes (observation, evaluation, judgement) and certain methods of organizing human activity (managing sales activities and business relations) groupings of abstract ideas, similar to the independent claim (claims 7).  In addition, the claims further recite generating an energy consumption histogram, receiving a user selection of time on the histogram, and generating and presenting an indication of the insights via an overlay window; which is deemed to fall into the mental processes (observation, evaluation, judgement) and certain methods of organizing human activity (managing sales activities and business relations) groupings of abstract ideas, similar to the independent claim (claims 8).  In addition, the claims further recite the interaction of a user with a displayed histogram and the use of display windows being presented as overlays, however these elements are deemed to recite the user of generic computer elements as tools (display, graphical user interface) as tools to carry out the abstract idea and present the results of an analysis, as well as narrowing the field of use by generically describing the interface format; and therefore does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 8).  In addition, the claims further recite disaggregating energy consumption data into components, which merely further describes analyzing collected information, which is deemed to fall into the mental processes (observation, evaluation, judgement) and certain methods of organizing human activity (managing sales activities and business relations) groupings of abstract ideas, similar to the independent claim (claims 9).  In addition, the claims recite the types of components that are a part of the energy consumption data, which merely narrows the field of use; and therefore does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 9).  In addition, the claims further recite presenting the insights to target users, which merely further describes analyzing collected information, which is deemed to fall into the mental processes (observation, evaluation, judgement) and certain methods of organizing human activity (managing sales activities and business relations) groupings of abstract ideas, similar to the independent claim (claims 20).  In addition, the claims further describe the insights that are gathered, which merely narrows the field of use; and therefore does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
15 June 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628